                                                                                               ANTHONY L. MARTIN
                                                                                           1   Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3   Nevada Bar No. 7805
                                                                                               jill.garcia@ogletreedeakins.com
                                                                                           4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower, Suite 1500
                                                                                           5
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888
                                                                                               Attorneys for Defendants Eldorado Resorts Corporation,
                                                                                           8   Michael Marrs, Kristen Hayde and Dominic Taleghani
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                          11
                                                                                               MARCELLA PARR,                                       Case No.: 2:15-cv-01030-RFB-PAL
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12
                                                                                                                      Plaintiff,                        STIPULATION AND ORDER FOR
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                                                         DISMISSAL WITH PREJUDICE
                                                                                          14   vs.

                                                                                          15   ELDORADO RESORTS CORPORATION, a
                                                                                               Florida corporation; MICHAEL MARRS;
                                                                                          16   BRUCE POLANSKY; KRISTEN BECK;
                                                                                               DOMINIC TALAGANI; JAMES GRIMES;
                                                                                          17
                                                                                               AND DOES 1-50, inclusive;
                                                                                          18
                                                                                                                      Defendants.
                                                                                          19
                                                                                                      Plaintiff Marcella Parr (“Plaintiff”) and Defendants Eldorado Resorts Corporation, Michael
                                                                                          20
                                                                                               Marrs, Kristen Hayde, and Dominic Taleghani (“Defendants”),1 by and through their undersigned
                                                                                          21
                                                                                          22   counsel, hereby stipulate that all claims Plaintiff had, or may have had, against Defendants that are

                                                                                          23   contained herein, reasonably related to, or could have been brought in the above-captioned action,
                                                                                          24   are hereby dismissed with prejudice in their entirety.
                                                                                          25
                                                                                          26
                                                                                          27   1Individual Defendants Bruce Polansky and James Grime were terminated per Notice of Voluntary
                                                                                               Dismissal on December 18, 2015. (ECF No. 25.)
                                                                                          28
                                                                                           1          Each party to bear their own fees and costs.

                                                                                           2          Dated this 9th day of April, 2019.
                                                                                           3   WATKINS & LETOFSKY, LLP                               OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           4                                                         & STEWART, P.C.

                                                                                           5   /s/    Eran S. Forster                                /s/     Jill Garcia
                                                                                               Daniel R. Watkins                                     Anthony L. Martin
                                                                                           6   Brian S. Letofsky                                     Jill Garcia
                                                                                               Eran S. Forster                                       3800 Howard Hughes Parkway
                                                                                           7   8215 S. Eastern Avenue                                Suite 1500
                                                                                           8   Suite 265                                             Las Vegas, NV 89169
                                                                                               Vegas, NV 89123                                       Telephone: 702.369.6800
                                                                                           9   Telephone: 702-901-7553                               Attorneys for Defendant Eldorado Resorts
                                                                                               Attorneys for Plaintiff Marcella Parr                 Corporation, Michael Marrs, Kristen Hayde,
                                                                                          10                                                         and Dominic Taleghani
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                            ORDER
                                                                                          12
                                                                                                      IT IS SO ORDERED.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                                       ________________________________
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                              UNITEDF.
                                                                                                                                                 STATES DISTRICTIIJUDGE
                                                                                                                                       RICHARD     BOULWARE,
                                                                                          15                                           UNITED STATES DISTRICT JUDGE
                                                                                          16                                           DATED this 9th day of April, 2019.
                                                                                                                                          DATED
                                                                                                                                                                                                  .
                                                                                          17
                                                                                                                                                                                        38078379.1
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                2
